 



EXHIBIT 10.50
EXECUTIVE EMPLOYMENT AGREEMENT
     This EMPLOYMENT AGREEMENT (“Agreement”) is executed as of the 28th day of
March 2002, by and between ARMEN MARTIROSYAN, an individual (“Employee”), EN
POINTE TECHNOLOGIES, INC., a Delaware corporation (the “Company”), with
reference to the following facts:
     A. Employee is an individual possessing unique management and executive
talents of value to the Company.
     B. The Company desires to engage Employee as the Vice President-Information
Technology (IT) for the Company, and Employee desires to accept such employment,
all on the terms and conditions set forth in this Agreement.
AGREEMENT
     In consideration of the foregoing recitals and of the covenants and
agreements herein, the parties agree as follows:

1.   Term. The Company hereby engages Employee to perform his duties and render
the services set forth in Section 2 for a period commencing on December 26, 2001
(the “Effective Date”) and ending on December 25, 2002, (the “Employment
Period”) and Employee hereby accepts said employment and agrees to perform such
services during the Employment Period. Unless this Agreement is terminated
pursuant to Section 4 or unless either party gives the other written notice to
the contrary prior to expiration date, this Agreement, together with any changes
which have occurred during the employment period then expiring, shall
automatically renew at the end of the Employment Period on a month-to-month
basis.   2.   Duties.

  2.1.   Vice President-IT: Performing executive work of importance to the
Company, with the primary focus being the cost-effective management of the
Company’s information infrastructure. During the Employment Period, Employee
shall devote his full business time and attention to performing his duties as
Vice President-IT of the Company, including but not limited to:

  2.1.1.   Overseeing the effective operation of the Information Technology
(IT) function for En Pointe Technologies and its subsidiaries on a day-to-day
basis. Includes managing and coordinating the programming team; analyzing system
requirements; designing and developing applications; implementing new
information systems; documenting information systems; training end users;
maintaining the network infrastructure and telecommunication operations; and
providing efficient help desk and other operations support to end-users.

     
PAGE 1
  READ & AGREED (INITIALS):
 
  AM:___(EMPLOYEE)
 
  RDC: ___(EN POINTE TECHNOLOGIES)



 



--------------------------------------------------------------------------------



 



Executive Employment Agreement: Armen Martirosyan
March 28, 2002

    2.1.2.   Serving as the technical resource that designs, coordinates and
implements action corporate strategies which meet En Pointe’s IT quality
assurance objectives. Includes assuring network functionality and data integrity
on a twenty-four (24) hour per day, seven (7) day per week basis.     2.1.3.  
Assuring the security of En Pointe’s national and international networks, data
and telephony communication systems. Includes including fully securing networks,
programs and data against unauthorized access, copying or manipulation; ensuring
that proper back-ups of programs and data occur with appropriate frequency for
all En Pointe networks; once parameters have been established by executive
management, designing and maintaining an effective disaster recover plan that is
capable of reviving networks from failure in the shortest possible time frame
per current technology; and abiding by the access restriction parameters
determined by En Pointe Technologies’ officers.     2.1.4.   Carrying out
supervisory responsibilities in accordance with the organization’s policies and
applicable laws. Responsibilities include interviewing, hiring, and training
employees; planning, assigning, and directing work; appraising performance;
rewarding and disciplining employees; addressing complaints and resolving
problems.     2.1.5.   The above description of duties in non-exhaustive.
Employee shall work out of the Company’s headquarters and shall report to a
manager designated by the Company’s Chief Executive Officer (“CEO”).     2.1.6.
  Employee recognizes that the Board of Directors of the Company may be required
under its fiduciary duty to the Company and to its stockholders to eliminate the
position of Vice President-IT of this Company or to appoint a different person
as such officer of this Company. The parties agree however, that any such
elimination or replacement of Employee by the Company, other than pursuant to
Section 4 or Section 7.1 or 7.2.1 or 7.3.1 hereof, shall constitute a
termination of Employee’s employment hereunder by the Company without cause.

3.   Company Policies. Employee will be subject to and agrees to adhere to all
of Company’s policies which are generally applicable to En Pointe’s employees,
including but not limited to, all policies relating to standards of conduct,
conflicts of interest and compliance with the Company’s rules and obligations.
To the extent there is a conflict between the terms of a general Company policy
and a term of this Agreement, the specific term of the Agreement shall govern.

4.   Change of Control. Notwithstanding the terms of Section 2 above, if the
Company or a significant portion thereof is sold or merged or undergoes a change
of control transaction (as defined in the form of Parent’s Stock Option
Agreement, a copy of which shall be made available upon Employee’s written
request), this Agreement shall survive consummation of such transaction and
shall continue in effect for the remainder of the Employment Period, but
Employee shall serve as an officer of the entity which succeeds to the business
or a substantial portion of the business of the Company, and in such case shall
bear a suitable

     
PAGE 2
  READ & AGREED (INITIALS):
 
  AM:___(EMPLOYEE)
 
  RDC: ___(EN POINTE TECHNOLOGIES)



 



--------------------------------------------------------------------------------



 



Executive Employment Agreement: Armen Martirosyan
March 28, 2002
title and perform the duties and functions of such office of such publicly
traded or privately held successor, consistent with those customarily performed
by an officer of such a unit, division or entity comparable to the then business
of the Company, unit, division or entity. Employee may be required to accept
greater or lesser responsibility by any successor, and agrees to fully cooperate
and assist in any resulting transition for up to the remainder of the Employment
Period; and any adjustments required of Employee to complete the transition to
any successor, unit, division or entity, shall not violate this Agreement so
long as “good reason” does not arise under Sections 8.2(iii).

5.   Conflict of Interest.

  5.1.   Employee agrees that during the course of his employment, he will not,
directly or indirectly, compete with En Pointe Technologies in any way, nor will
Employee act as an officer, director, employee, consultant, shareholder, lender
or agent of any entity which is engaged in any business in which En Pointe
Technologies is now engaged or in which En Pointe Technologies becomes engaged
during the term of your employment. Any apparent conflict of interest must be
disclosed to the En Pointe Technologies Vice President- Human Resources for
evaluation either at time of employment or at the time that a conflict becomes
known or suspected

  5.1.1.   Employee further agrees that during the term of employment and for a
period of eighteen (18) months thereafter, employee will not, directly or
indirectly, compete unfairly or illegally with the Company in any way, or usurp
any Company opportunity in any way. Employee also agrees that during the term of
employment and for a period of eighteen (18) months thereafter, Employee will
not, directly or indirectly, whether on his own behalf or on behalf of another,
offer employment or a consulting agreement to any Company employee, nor will
Employee directly or indirectly, whether on his own behalf or on behalf of
another, actually employ or grant a consulting assignment to a Company employee.
Employee also agrees that during the term of employment and for a period of
eighteen (18) months thereafter, Employee will not, directly or indirectly,
whether on his own behalf or on behalf of another contact or solicit any of
Company’s clients to do business with any other entity other than the Company.

6.   Intellectual Property. Employee agrees to the following:

  6.1.   The copyright to all programs and all trade secrets developed during
his employment by Employee or others in the Company using Company time and/or
resources belong to En Pointe Technologies.     6.2.   Employee hereby assigns
to En Pointe Technologies all rights, title and interest in and to the materials
and information created by Employee for En Pointe Technologies and all other
programs, inventions, works of authorship, data, ideas, know-how and other
creations which relate to the subject matter of your services for En Pointe
Technologies using Company time and/or resources (collectively called
“Creations”) including any copyright, trade secret, patent, trademark and other
intellectual property rights in such

     
PAGE 3
  READ & AGREED (INITIALS):
 
  AM:___(EMPLOYEE)
 
  RDC: ___(EN POINTE TECHNOLOGIES)



 



--------------------------------------------------------------------------------



 



Executive Employment Agreement: Armen Martirosyan
March 28, 2002
Creations. To the maximum extent applicable by law, all such Creations shall be
deemed works made for hire. To the extent that, notwithstanding this agreement,
Employee retains any copyright, trade secret, patent trademark or other
intellectual property interest in, or to, any such creations, Employee hereby
grants to En Pointe Technologies a royalty free, irrevocable, worldwide,
non-exclusive, perpetual license to make, have made, sell, disclose, reproduce,
distribute, modify and use software and other products under such intellectual
property rights.

  6.3.   Employee agrees to assist En Pointe Technologies as reasonably
requested by En Pointe Technologies (and at En Pointe Technologies’ expense) to
obtain and enforce patent, copyright, trade secret and other intellectual
property protection for any such Creations. Employee agrees to execute
documents, testify in legal or administrative proceedings and take other such
actions as En Pointe Technologies may reasonably request. This obligation shall
continue beyond the termination of Employee providing services to En Pointe
Technologies, although En Pointe Technologies shall then compensate Employee at
a reasonable rate for time spent after termination of employment.     6.4.  
Unless otherwise provided, all software created by Employee for En Pointe
Technologies shall include object code, source code, internal documentation,
tools and other materials reasonably required to execute, support and modify the
software.     6.5.   Employee also warrants the following:

  6.5.1.   All work shall be in a good and professional manner;     6.5.2.   All
Creations shall be Employee’s original work and will not infringe on any
copyright, trade secret, patent or other intellectual property rights of any
third party;     6.5.3.   That the execution of the agreement and the
performance of services for En Pointe Technologies will not violate any
obligations Employee may have to any third party. Without limitation, Employee
hereby represents that each employee, agent, contractor or other individual who
participates in, or contributes to, the providing of services or the development
of any Creation will have executed a reasonable proprietary information
agreement providing En Pointe Technologies with the rights contemplated by the
agreement, including prohibitions on disclosure and use of En Pointe
Technologies proprietary and confidential information and equipment to Employee
and/or En Pointe Technologies of any Creations.

7.   Compensation. As compensation for his services to be performed hereunder,
the Company shall provide Employee with the following compensation and benefits:

  7.1.   Base Salary. For the period of December 26, 2001 through March 31, 2002
inclusive, Employee’s base salary shall be $125,000.00 per year, paid
semi-monthly and in accordance with such Company payroll practices as are in
effect from time to time, and

     
PAGE 4
  READ & AGREED (INITIALS):
 
  AM:___(EMPLOYEE)
 
  RDC: ___(EN POINTE TECHNOLOGIES)



 



--------------------------------------------------------------------------------



 



Executive Employment Agreement: Armen Martirosyan
March 28, 2002
subject to such withholding as is required by law. Effective April 1, 2002,
Employee’s base salary shall be $135,000.00 per year, paid semi-monthly and in
accordance with such Company payroll practices as are in effect from time to
time, and subject to such withholding as is required by law.

  7.1.1.   As used in this Agreement, “pre-tax net income” shall mean positive
pre-tax income of the Company (after including the accrued cost of any bonuses
paid to Company executives under this Section 6).

  7.2.   Bonus. Employee shall be eligible for quarterly bonus at the sole
discretion of the Company’s CEO and Board of Directors. Any quarterly bonus
considered under this Agreement shall be further subject to the condition that
the Company’s cumulative pre-tax net income (as defined in Section 7.1.1 above)
is positive at time of bonus consideration. The CEO may elect to waive the
aforementioned profitability requirement for bonus in any given quarter;
however, any such waiver shall be in writing and further subject to section 11.4
of this Agreement. If any bonus is declared or paid, it shall be subject to such
withholding as is required by law.     7.3.   Benefits.

  7.3.1.   Vacation. Employee shall be entitled to vacation time as he has
accrued each pay period since his date of hire, less any vacation taken, as
follows: (i) for years 1 to 5 since his date of first hire, 3.34 hours accrued
per pay period (24 pay periods per year), subject to 80 hours per year maximum;
(ii) for years after 5 since his date of first hire, 5 hours accrued per pay
period (24 pay periods per year), subject to 120 hours per year maximum. In the
event Employee does not use such vacation, he shall receive, upon termination of
the Employment Period, vacation pay for all unused vacation calculated as having
accrued at the applicable base salary for each relevant period of his
employment. However, Employee shall endeavor to take vacation time in the year
in which it is allocated to him.     7.3.2.   Business Expenses. The Company
shall reimburse Employee for all reasonable business expenses incurred by
Employee in the course of performing services for the Company and in compliance
with procedures established from time to time by the Company.     7.3.3.   Other
Benefits. Company shall provide Employee with other such employment benefits —
such as 401(k) participation, medical insurance and disability insurance - on
the terms and to the extent generally provided by the Company to its employees.
    7.3.4.   Stock Options. Although no stock options are offered or granted
under this Agreement, it does not alter or negate any Stock Option provisions
made in prior agreements between this Employee and the Company.     7.3.5.  
Other Persons. The parties understand that other officers and employees may be
afforded payments and benefits and employment agreements which differ from

     
PAGE 5
  READ & AGREED (INITIALS):
 
  AM:___(EMPLOYEE)
 
  RDC: ___(EN POINTE TECHNOLOGIES)



 



--------------------------------------------------------------------------------



 



Executive Employment Agreement: Armen Martirosyan
March 28, 2002
those of Employee in this Agreement; but Employee’s compensation and benefits
shall be governed solely by the terms of this Agreement, which shall supersede
all prior understandings or agreements between the parties concerning terms and
benefits of employment of Employee with the Company. Other officers or employees
shall not become entitled to any benefits under this Agreement.
     8. Termination.

  8.1.   Termination by Reason of Death or Disability. The Employment Period
shall terminate upon the death or permanent disability (as defined below) of
Employee.     8.2.   Termination by Company.

  8.2.1.   The Company may terminate the Employment Period for “cause” by
written notice to Employee.     8.2.2.   The Company may terminate the
Employment Period for any other reason, with or without cause, by written notice
to Employee.

  8.3.   Termination by Employee.

  8.3.1.   Employee may terminate the Employment Period for “good reason” at any
time by written notice to the Company.     8.3.2.   Employee may terminate the
Employment Period for any other reason by written notice to the Company.

9.   Certain Definitions. For purposes of this Agreement:

  9.1.   The term “cause” shall mean those acts identified in Section 2924 of
the California Labor Code, as that section exists on the date of this Agreement,
to wit, any willful breach of duty by the Employee in the course of his
employment, or in case of his habitual neglect of his duty or continued
incapacity to perform it.     9.2.   The term “good reason” shall mean the
occurrence of one or more of the following events without the Employee’s express
written consent; (i) removal of Employee from the position and responsibilities
as set forth under Section 2 above; (ii) a material reduction by the Company in
the kind or level of employee benefits to which Employee is entitled immediately
prior to such reduction with the result that Employee’s overall benefit package
is significantly reduced; or, (iii) any material breach by the Company of any
material provision of this Agreement which continues uncured for thirty
(30) days following written notice thereof.     9.3.   The term “permanent
disability” shall mean Employee’s incapacity due to physical or mental illness,
which results in Employee being absent from the performance of his duties with
the Company on a full-time basis for a period of six (6) consecutive months.

     
PAGE 6
  READ & AGREED (INITIALS):
 
  AM:___(EMPLOYEE)
 
  RDC: ___(EN POINTE TECHNOLOGIES)



 



--------------------------------------------------------------------------------



 



Executive Employment Agreement: Armen Martirosyan
March 28, 2002
The existence or cessation of a physical or mental illness which renders
Employee absent from the performance of his duties on a full-time basis shall,
if disputed by the Company or Employee, be conclusively determined by written
opinions rendered by two qualified physicians, one selected by Employee and one
selected by the Company. During the period of absence, but not beyond the
expiration of the Employment Period, Employee shall be deemed to be on an unpaid
disability leave of absence. During the period of such disability leave of
absence, the Board of Directors may designate an interim officer with the same
title and responsibilities of Employee on such terms as it deems proper.

10.   Employee Benefit Plans. Any employee benefit plans in which Employee may
participate pursuant to the terms of this Agreement shall be governed solely by
the terms of the underlying plan documents and by applicable law, and nothing in
this Agreement shall impair the Company’s right to amend, modify, replace, and
terminate any and all such plans in its sole discretion as provided by law. This
Agreement is for the sole benefit of Employee and the Company, and is not
intended to create an employee benefit plan or to modify the terms of any of the
Company’s existing plans.

11.   Miscellaneous.

  11.1.   Arbitration/Governing Law. To the fullest extent permitted by law, any
dispute, claim or controversy of any kind (including but not limited to tort,
contract and statute) arising under, in connection with, or relating to this
Agreement or Employee’s employment, shall be resolved exclusively by binding
arbitration in Los Angeles County, California in accordance with the commercial
rules of the American Arbitration Association then in effect. The Company and
Employee agree to waive any objection to personal jurisdiction or venue in any
forum located in Los Angeles County, California. No claim, lawsuit or action of
any kind may be filed by either party to this Agreement except to compel
arbitration or to enforce an arbitration award; arbitration is the exclusive
dispute resolution mechanism between the parties hereto. Judgment may be entered
on the arbitrator’s award in any court having Jurisdiction. The validity,
interpretation, effect and enforcement of this Agreement shall be governed by
the laws of the State of California.     11.2.   Assignment. This Agreement
shall inure to the benefit of and shall be binding upon the successors and the
assigns of the Company, and all such successors and assigns shall specifically
assume this Agreement. Since this Agreement is based upon the unique abilities
of, and the Company’s personal confidence in Employee, Employee shall have no
right to assign this Agreement or any of his rights hereunder without the prior
written consent of the Company.     11.3.   Severability. If any provision of
this Agreement shall be found invalid, such findings shall not affect the
validity of the other provisions hereof and the invalid provisions shall be
deemed to have been severed herefrom.

     
PAGE 7
  READ & AGREED (INITIALS):
 
  AM:___(EMPLOYEE)
 
  RDC: ___(EN POINTE TECHNOLOGIES)



 



--------------------------------------------------------------------------------



 



Executive Employment Agreement: Armen Martirosyan
March 28, 2002

  11.4.   Waiver of Breach. The waiver by any party of the breach of any
provision of this Agreement by the other party or the failure of any party to
exercise any right granted to it hereunder shall not operate or be construed as
the waiver of any subsequent breach by such other party nor the waiver of the
right to exercise any such right.     11.5.   Entire Agreement. This Agreement,
together with the plans referred to in Section 5, contains the entire agreement
of the parties, and supersede any and all agreements, wither oral or written,
between the parties hereto with respect to any employment by En Pointe
Technologies in any manner whatsoever. Each party to this Agreement acknowledges
that no representations, inducements, promises or agreements, orally or
otherwise, have been made by any party, or anyone acting on behalf of any party
which are not embodied herein, and that no other agreement, statement or promise
not contained in this Agreement shall be valid or binding. This Agreement may
not be changed orally but only by an agreement in writing signed by the parties.
    11.6.   Notices. Any notice required or permitted to be given hereunder
shall be in writing and may be personally served or sent by United States mail,
and shall be deemed to have been given when personally served or two days after
having been deposited in the United States mail, registered or certified mail,
return receipt requested, with first-class postage prepaid and properly
addressed as follows. For the purposes hereof, the addresses of the parties
hereto (until notice of a change thereof is given as provided in this
Section 10.6) shall be as follows:

         
 
  If to Employee:   Armen Martirosyan
 
  If to the Company:   En Pointe Technologies, Inc.
 
      100 N. Sepulveda Blvd., 19th Floor
 
      El Segundo, CA 90245
 
      Attention: VP-HR

  11.7.   Headings. The paragraph and subparagraph headings herein are for
convenience only and shall not affect the construction hereof.     11.8.  
Further Assurances. Each of the parties hereto shall, from time to time, and
without charge to the other parties, take such additional actions and execute,
deliver and file such additional instruments as may be reasonably required to
give effect to the transactions contemplated hereby.     11.9.   Counterparts.
This Agreement may be executed simultaneously in any number of counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.     11.10.   Separate Counsel. The
Company has been represented by counsel in the negotiation and execution of this
Agreement and has relied on such counsel with respect to any matter relating
hereto. The Employee has been invited to have his own counsel

     
PAGE 8
  READ & AGREED (INITIALS):
 
  AM:___(EMPLOYEE)
 
  RDC: ___(EN POINTE TECHNOLOGIES)



 



--------------------------------------------------------------------------------



 



Executive Employment Agreement: Armen Martirosyan
March 28, 2002
review and negotiate this Agreement and Employee has either obtained his own
counsel or has elected not to obtain counsel.
     IN WITNESS WHEREOF, the parties hereto have hereunto set their hands as of
the day and year first above written.

         
 
  “Employee”   For “Company”
EN POINTE TECHNOLOGIES, INC.,
a Delaware corporation
 
       
Name (Print):
  Armen Martirosyan   Robert D. Chilman
Signature:
  /s/ Armen Martirosyan   /s/ Robert D. Chilman
 
       
Title:
  Vice President-Information Technology   Vice President-Human Resources

[MARITORSYAN-EEA-03-28-02.doc]

     
PAGE 9
  READ & AGREED (INITIALS):
 
  AM:___(EMPLOYEE)
 
  RDC: ___(EN POINTE TECHNOLOGIES)

 